IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO EASTERN DIVISION UNITED STATES OF AMERICA ) ) Plaintiff, ) ) and ) ) STATE OF NEW YORK, ET AL., ) ) Plaintiff-Intervenors, ) ) v. ) JUDGE EDMUND A. SARGUS, JR. ) Magistrate Judge Terence P. Kemp ) AMERICAN ELECTRIC POWER SERVICE ) ) Civil Action No C2-99-1250 CORP., ET AL., ) (Consolidated with C2-99-1182) ) Defendants. ) ) ) UNITED STATES OF AMERICA ) ) Plaintiff, ) ) v. ) JUDGE GREGORY L. FROST ) Magistrate Judge Norah McCann King ) AMERICAN ELECTRIC POWER SERVICE ) CORP., ET AL., ) Civil Action No C2-05-360 ) Defendants. ) ) ) OHIO CITIZEN ACTION, ET AL., ) ) Plaintiffs, ) ) v. ) JUDGE GREGORY L. FROST ) Magistrate Judge Norah McCann King ) AMERICAN ELECTRIC POWER SERVICE ) CORP., ET AL., ) Civil Action No C2-04-1098 ) Defendants. ) ) ) CONSENT DECREE TABLE OF CONTENTS I.JURISDICTION AND VENUE II.APPLICABILITY III.DEFINITIONS IV.NOx EMISSION REDUCTIONS AND CONTROLS A.Eastern System-Wide Annual Tonnage Limitations for NOx B.NOx Emission Limitations and Control Requirements C.General Provisions for Use and Surrender of NOx Allowances D.Use of Excess NOx Allowances E.Super-Compliant NOx Allowances F.Method for Surrender of Excess NOx Allowances G.Reporting Requirements for NOx Allowances H.General NOx Provisions V.SO2 EMISSION REDUCTIONS AND CONTROLS A.Eastern System-Wide Annual Tonnage Limitations for SO2 B.SO2 Emission Limitations and Control Requirements C.Use and Surrender of SO2 Allowances D.Method for Surrender of Excess SO2 Allowances E.Super-Compliant SO2 Allowances F.Reporting Requirements for SO2Allowances G.General SO2 Provisions VI.PM EMISSION REDUCTIONS AND CONTROLS A.Optimization of Existing ESPs B.PM Emission Rate and Testing C.PM Emissions Monitoring D.Installation and Operation of PM CEMS E.PM Reporting F.General PM Provisions VII.PROHIBITION ON NETTING CREDITS OR OFFSETS FROM REQUIRED CONTROLS VIII.ENVIRONMENTAL MITIGATION PROJECTS A.Requirements for Projects Described in Appendix A ($36 million) B.Mitigation Projects to be Conducted by the States ($24 million) IX. CIVIL PENALTY X.RESOLUTION OF CIVIL CLAIMS AGAINST DEFENDANTS A.Resolution of the United States’ Civil Claims B. Pursuit by the United States of Civil Claims Otherwise Resolved by Subsection A C. Resolution of Past Claims of the States and Citizen Plaintiffs and Reservation of Rights XI.PERIODIC REPORTING XII.REVIEW AND APPROVAL OF SUBMITTALS XIII. STIPULATED PENALTIES XIV.FORCE MAJEURE XV.DISPUTE RESOLUTION XVI.PERMITS XVII.INFORMATION COLLECTION AND RETENTION XVIII.NOTICES XIX.SALES OR TRANSFERS OF OPERATIONAL OR OWNERSHIP INTERESTS XX.EFFECTIVE DATE XXI.RETENTION OF JURISDICTION XXII.MODIFICATION XXIII. GENERAL PROVISIONS XXIV.SIGNATORIES AND SERVICE XXV. PUBLIC COMMENT XXVI. CONDITIONAL TERMINATION OF ENFORCEMENT UNDER DECREE XXVII. FINAL JUDGMENT Appendix A: Environmental Mitigation Projects Appendix B: Reporting Requirements Appendix C: Monitoring Strategy and Calculation of 30-Day Rolling Average Removal Efficiency for Conesville Units 5 and 6 WHEREAS, the following complaints have been filed against American Electric Power Service Corporation, Indiana Michigan Power Company, Ohio Power Company, Appalachian Power Company, Cardinal Operating Company, and Columbus Southern Power Company in the above-captioned cases, United States, et al. v. American Electric Power Service Corp., et al., Civil Action Nos. C2-99-1182 and C2-99-1250 (“AEP I”) and United States, et al. v. American Electric Power Service Corp., et al., Civil Action Nos. C2-04-1098 and C2-05-360 (“AEP II”): (a)the United States of America (“United States”), on behalf of the United States Environmental Protection Agency (“EPA”), filed initial complaints on November 3, 1999 and April 8, 2005, and filed amended complaints on March 3, 2000 and September 17, 2004, pursuant to Sections 113(b), 165, and 167 of the Clean Air Act (the “Act”), 42 U.S.C. §§ 7413, 7475, and 7477; (b)the States of New York, Connecticut, New Jersey, Vermont, New Hampshire, Maryland, and Rhode Island, and the Commonwealth of Massachusetts, after their motion to intervene was granted, filed initial complaints on December 14, 1999 and November 18, 2004, and filed amended complaints on April 5, 2000, September 24, 2002, and September 17, 2004, pursuant to Section 304 of the Act, 42 U.S.C.
